Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 16, 2019

                                       No. 04-18-00415-CR

                                      Gilberto CARREON,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR3963
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER
       After this court granted appellant four prior extension, his brief was due on or before
January 14, 2019. In that order we advised appellant that no further extensions of time to file the
brief would be granted without written proof of extraordinary circumstances. On January 14,
2019, appellant file a fifth motion for extension of time, asking for an additional fourteen days in
which to file the brief. After review, we find appellant has provided proof of extraordinary
circumstances justifying the latest requested extension. Accordingly, we GRANT appellant fifth
motion for extension of time and ORDER appellant to file his brief on or before January 28,
2019. Appellant is again advised that no further extension of time to file the brief will be
granted without written proof of extraordinary circumstances.

       We order the clerk of this court to serve a copy of this order on all counsel.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.
___________________________________
KEITH E. HOTTLE,
Clerk of Court